FILED
                                                       United States Court of Appeals
                        UNITED STATES COURT OF APPEALS         Tenth Circuit

                                    TENTH CIRCUIT                          October 29, 2014

                                                                         Elisabeth A. Shumaker
                                                                             Clerk of Court
 TARNELL JONES,

        Plaintiff - Appellant,

 v.                                                          No. 14-1360
                                                    (D.C. No. 1:14-CV-01877-LTB)
 DR. KUPRIVNIKAR; SAN CARLOS                                   (D. Colo.)
 FACILITY RULE OF TAKING MEDS,

        Defendants - Appellees.


                                 ORDER AND JUDGMENT*


Before HARTZ, McKAY, and MATHESON, Circuit Judges.


       Pro se plaintiff Tarnell Jones is in the custody of the Colorado Department of

Corrections. He appeals from the district court’s dismissal of his complaint without

prejudice under Fed. R. Civ. P. 41(b). The district court based the dismissal on Mr.

Jones’s failure to provide an account statement certified by an authorized prison official

       * After examining Appellant=s brief and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the determination
of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is not
binding precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent with Fed.
R. App. P. 32.1 and 10th Cir. R. 32.1.
to correct a deficient motion to proceed without prepayment of his filing fee under 28

U.S.C. § 1915. We have jurisdiction under 28 U.S.C. § 1291.

       In his appellate brief, Mr. Jones attempts to describe the substance of his claim,

but he fails to address whether the district court erred in dismissing his complaint. We

discern no error and affirm.

       We also deny Mr. Jones’s motion to proceed on appeal without prepayment of his

filing fee. The appeal lacks merit, and, as in the district court, his motion is deficient.

       In sum, we affirm the district court’s dismissal of the complaint, and we deny the

request for in forma pauperis status.

                                            ENTERED FOR THE COURT



                                            Scott M. Matheson, Jr.
                                            Circuit Judge




                                              -2-